Citation Nr: 1204933	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  98-04 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a psychiatric disability, other than post-traumatic stress disorder (PTSD), to include as due to undiagnosed illness.

3.  Entitlement to service connection for generalized joint and muscle pain, to include as due to undiagnosed illness.

4.  Entitlement to service connection for stomach pain, to include as due to undiagnosed illness.

5.  Entitlement to service connection for back pain, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a neurological problem, to include as due to undiagnosed illness.

7.  Entitlement to service connection for blackouts, to include as due to undiagnosed illness.

8.  Entitlement to service connection for a respiratory problem, to include as due to undiagnosed illness.

9.  Entitlement to a compensable initial evaluation for residuals of a nasal fracture, prior to June 22, 2009.

10.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a nasal fracture, from June 22, 2009.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990, and from December 1990 to May 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals of a nasal fracture, and assigned a noncompensable initial evaluation, effective September 15, 1995.  This rating action also denied the Veteran's other claims for service connection set forth above.  During the pendency of the appeal, a rating decision in October 2010 granted a 10 percent staged initial rating for service-connected residuals of a nasal fracture, effective from June 22, 2009.  

This case was previously before the Board in June 2003, October 2005, June 2009 and again in March 2011.  The case was remanded on each occasion for additional development of the record and/or to ensure due process.  

In a statement received in November 2011, the Veteran withdrew his request for a hearing before a Veterans Law Judge.

The claims for an earlier effective date for the award and evaluation for PTSD and for residuals of a nasal fracture, and the claim for an increased rating for PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In November 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of the appeals of his claims of entitlement to service connection for headaches, generalized joint and muscle pain, stomach pain, back pain, a neurological problem, blackouts, and a respiratory problem, all to include as due to undiagnosed illness, is requested.

2.  The Veteran has been granted service connection for PTSD.

3.  The Veteran's major depressive disorder may not be disassociated from his service-connected PTSD.

4.  Prior to June 22, 2009, the residuals of a nasal fracture resulted in slight symptoms, with no evidence of marked interference with breathing space, or 50 percent obstruction of both nasal passages, or complete obstruction of one nasal passage. 

5.  From June 22, 2009, the residuals of a nasal fracture are manifested by a 60 percent obstruction, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant for the issue of entitlement to service connection for headaches, to include as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant for the issue of entitlement to service connection for generalized joint and muscle pain, to include as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant for the issue of entitlement to service connection for stomach pain, to include as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a Substantive Appeal by the appellant for the issue of entitlement to service connection for back pain, to include as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

5.  The criteria for withdrawal of a Substantive Appeal by the appellant for the issue of entitlement to service connection for a neurological problem, to include as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

6.  The criteria for withdrawal of a Substantive Appeal by the appellant for the issue of entitlement to service connection for blackouts, to include as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

7.  The criteria for withdrawal of a Substantive Appeal by the appellant for the issue of entitlement to service connection for a respiratory problem, to include as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

8.  Major depressive disorder is proximately due to or the result of a service-connected disease of injury.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2011).

9.  The criteria for a compensable initial evaluation for residuals of a nasal fracture prior to June 22, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (as in effect prior to, and after, October 7, 1996).

10.  The criteria for an initial evaluation in excess of 10 percent for residuals of a nasal fracture, from June 22, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (as in effect prior to, and after, October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In a statement received in November 2011, the appellant withdrew his appeal as to the issues of entitlement to service connection for headaches, generalized joint and muscle pain, stomach pain, back pain, a neurological problem, blackouts, and a respiratory problem, all to include as due to undiagnosed illness.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these matters, and they are dismissed.

Adjudicated appeal

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated March 2006, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection.  This letter also advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for residuals of a nasal fracture.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Veteran's filing of a notice of disagreement as to the initial rating assigned in the January 1998 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The Board acknowledges the Veteran was not provided with notice prior to the initial rating decision in this case since the VCAA had not been enacted when the Veteran filed his claim.  Nevertheless, he was ultimately provided with the requisite notice.  

The March 1998 statement of the case, and the January 2009 supplemental statement of the case provided the Veteran with the relevant diagnostic code criteria for rating the residuals of his service-connected nasal fracture, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  The Board notes the supplemental statement of the case included both criteria in effect during the Veteran's appeal.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected nasal fracture residuals.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected residuals of a nasal fracture.  Thus, VA's duty to notify in this case has been satisfied.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, and VA examination reports.

As noted, VA clinical examinations with respect to the issues on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Further, rationale was provided for the disability etiology opinion provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added:

	(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Service connection is in effect for PTSD.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  On VA psychiatric examination in July 2009, the Veteran presented with a depressed mood and flat affect.  A mental status evaluation revealed the Veteran experienced anxiety and depression on a daily basis.  His symptoms included decreased interest in previously enjoyed activities, irritability and hopelessness and worthlessness.  The diagnosis was major depressive disorder.  The examiner commented it was directly related to the Veteran's service-connected PTSD.  In the absence of any evidence to the contrary, the Board concludes service connection is warranted for major depressive disorder.

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App 505 (2007).

The Board notes the criteria for rating nasal fractures were revised effective October 7, 1996, during the rating period on appeal, as service connection was established effective from September 15, 1995.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), where a law or regulation changes after the claim has been filed or reopened, but before administrative or judicial process has been concluded, the version of the law most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  Hence, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, and the Board considers both the former and the current schedular criteria, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).

A 10 percent evaluation is assignable for traumatic deflection of the nasal septum, with marked interference with breathing space.  With only slight symptoms, a noncompensable may be assigned.  38 C.F.R. § 4.97, Diagnostic Code 6502 (as in effect prior to October 7, 1996).

A 10 percent evaluation may be assigned for traumatic deviation of the nasal septum, with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2011).

The Veteran asserts a compensable evaluation is warranted prior to June 22, 2009.  The VA general medical examination in September 1996 shows that the septum was in the midline and the airways appeared to be clear.  

Medical records disclose the Veteran was seen in December 1997 and reported he could not breathe at night.  An examination of the nose revealed moderate to marked congestion.  

The Veteran was afforded a VA examination on June 22, 2009, the Veteran complained of nasal obstruction.  He stated he had difficulty breathing through his nose.  An examination demonstrated the Veteran had a 60 percent obstruction on each side.  There was a septal deviation.  There was no permanent hypertrophy of the turbinates from bacterial rhinitis.  No deformity of the nose was indicated.  The diagnosis was nasal obstruction secondary to turbinate hypertrophy.

The Board acknowledges there are large gaps in the clinical record.  The available treatment records do not demonstrate marked interference with breathing prior to October 7, 1996.  The initial indication of a nasal obstruction of the extent required for a 10 percent evaluation was not demonstrated until the VA examination on June 22, 2009.  The Board emphasizes that the 10 percent evaluation represents the maximum schedular rating for this disability.  There is no basis, therefore, for a higher rating from that date.

The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as nasal congestion, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected residuals of a nasal fracture warrant a compensable evaluation prior to June 22, 2009, or a rating in excess of 10 percent from that date.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of the residuals of a nasal fracture.

Accordingly, the preponderance of the competent and probative evidence is against the claim for a compensable initial evaluation prior to June 22, 2009, or an initial evaluation in excess of 10 percent for residuals of a nasal fracture from June 22, 2009.

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the Veteran's service-connected residuals of a nasal fracture present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disability at issue.  Additionally, it has not been asserted nor demonstrated that the disability at issue has caused marked interference with employment.  In fact, the Board points out the Veteran did return to work following his release from his period of incarceration.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

The appeal of the issues of entitlement to service connection headaches, generalized joint and muscle pain, stomach pain, back pain, a neurological problem, blackouts, and a respiratory problem, all to include as due to undiagnosed illness, is dismissed.

Service connection for major depressive disorder is granted.

A compensable initial evaluation for residuals of a nasal fracture, prior to June 22, 2009, is denied. 

An initial evaluation in excess of 10 percent for residuals of a nasal fracture, from June 22, 2009, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


